      Case 4:19-cv-01069-O-BP Document 1 Filed 12/30/19                  Page 1 of 9 PageID 1


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION
                                   NO. ________________

 DUSTIN GREEN
 Plaintiff



 v.


 TEAM FUSION, LLC
 Defendants

                                     NOTICE OF REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

NORTHERN DISTRICT OF TEXAS:

                                            BACKGROUND

      1. Team Fusion, LLC, is the defendant in a civil action brought on December 2, 2019, in the

Justice of the Peace Court, Precinct One of Tarrant County Texas, entitled “Dustin Green,

Plaintiff against Team Fusion, LLC, Defendant,” Cause No. JP01-19-SC00014152. A copy of

the citation, petition, and answer in that action is attached and constitutes all process, pleading,

and orders served in the action.

      2. The citation and petition in this action were served on December 17, 2019, at the

registered agent’s office for Team Fusion, LLC. This notice of removal is filed within 30 days of

receipt of the petition and is timely filed under 28 U.S.C. § 1446(b).

                                        BASIS FOR REMOVAL

      3. Removal of this action is proper under 28 U.S.C. 1441, since it is a civil action brought in

a state court, and the federal district courts have original jurisdiction over the subject matter

                                                                                           Page 1 of 2
   Case 4:19-cv-01069-O-BP Document 1 Filed 12/30/19                  Page 2 of 9 PageID 2


under 28 U.S.C. § 1331 because the case arises under federal law.

                                            PRAYER

WHEREFORE, Team Fusion, LLC, defendant in this action, pursuant to these statutes and in

conformance with the requirements set forth in 28 U.S.C. § 1446, remove this action for trial

from Justice of the Peace Court, Precinct One of Tarrant County to this Court, on this 30th day of

December, 2019.

                                                  Respectfully submitted,

                                                  J.N. Richards Law, P.C.


                                            By:
                                                  James Nathan Richards
                                                  State Bar. No. 24091810
                                                  nate@jnrichardslawpc.com
                                                  15601 Dallas Parkway
                                                  Suite 900
                                                  Addison, Texas 75001
                                                  817-565-2277 Phone
                                                  Attorney for Team Fusion, LLC




                                                                                       Page 2 of 2
Case 4:19-cv-01069-O-BP Document 1 Filed 12/30/19   Page 3 of 9 PageID 3
Case 4:19-cv-01069-O-BP Document 1 Filed 12/30/19   Page 4 of 9 PageID 4
Case 4:19-cv-01069-O-BP Document 1 Filed 12/30/19   Page 5 of 9 PageID 5
Case 4:19-cv-01069-O-BP Document 1 Filed 12/30/19   Page 6 of 9 PageID 6
Case 4:19-cv-01069-O-BP Document 1 Filed 12/30/19   Page 7 of 9 PageID 7
                                                                                         FILED
                                                                                         12/27/2019 1:31 PM
      Case 4:19-cv-01069-O-BP Document 1 Filed 12/30/19                     Page 8 of   9Judge
                                                                                            PageID      8
                                                                                                Ralph Swearingin
                                                                                         Justice of the Peace, Precinct 1
                                                                                         Tarrant County


                               CAUSE NO. JP01-19-SC00014152
 DUSTIN GREEN                                           §             IN THE JUSTICE COURT
 Plaintiff                                              §
                                                        §
                                                        §
 v.                                                     §             PRECINCT ONE
                                                        §
                                                        §
 TEAM FUSION, LLC                                       §
 Defendants                                             §             TARRANT COUNTY, TEXAS
                                                        §


                                           ORIGINAL ANSWER

TO THE HONORABLE COURT:

          TEAM FUSION, LLC the defendant, files this original answer to plaintiff’s original

petition, and by way of answer shows:

                                            GENERAL DENIAL

          Defendant, TEAM FUSION, LLC, denies generally every allegation contained in

plaintiff’s original petition and demands strict proof by a preponderance of the credible evidence.

                                                  PRAYER

WHEREFORE, TEAM FUSION, LLC, the defendant, requests judgment of the court as follows:

      1. That if this action is not the plaintiff, take nothing by this suit.

      2. That the defendant recovers all costs together with such other and further relief to which

          the defendant may be justly entitled.

                                                        Respectfully submitted,

                                                        J.N. Richards Law, P.C.


                                                  By:
                                                        James Nathan Richards
   Case 4:19-cv-01069-O-BP Document 1 Filed 12/30/19                  Page 9 of 9 PageID 9


                                                   State Bar. No. 24091810
                                                   nate@jnrichardslawpc.com
                                                   15601 Dallas Parkway
                                                   Suite 900
                                                   Addison, Texas 75001
                                                   817-565-2277 Phone
                                                   Attorney for Defendant


                                CERTIFICATE OF SERVICE

         Pursuant to Rule 21 of the Texas Rules of Civil Procedure, the undersigned certifies that
all parties or attorneys of record have been served this pleading on December 27, 2019.


                                                             ____________________________
                                                             James N. Richards
